Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                                   :
                                   :
   ALLSTATE LIFE INSURANCE         :
   COMPANY,                        :
                                   :
                     Plaintiff,    :
   v.                              : CASE NO. _________
                                   :
                                   :
   MICHAEL GEHRISCH,               :
                                   :
                     Defendant.    :
                                   :
                                   :


                                               COMPLAINT

         Plaintiff Allstate Life Insurance Company (“Allstate”), by and through undersigned

  counsel, alleges as follows for its Complaint against Defendant Michael Gehrisch (“Defendant”):

                                    NATURE OF THE ACTION

         1.      This is an action for injunctive relief, as well as damages, based on breach of

  contract, trade secret misappropriation in violation of the Defend Trade Secrets Act (“DTSA”), 18

  U.S.C. § 1836, et. seq., and trade secret misappropriation in violation of the Florida Uniform Trade

  Secrets Act, Fla. Stat. § 688.001, et seq.

                                               THE PARTIES

         2.      Allstate is an Illinois corporation with its principal place of business located in

  Northbrook, Illinois.

         3.      Defendant is a Florida citizen operating his business out of 6900 Daniels Parkway,

  Suite 7, Fort Myers, Florida 33912.

                                                    1
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 2 of 20




                                      JURISDICTION AND VENUE

          4.          The Court has diversity jurisdiction under 28 U.S.C. § 1332(a) because this action

  and controversy is between citizens of different states and exceeds the sum or value of $75,000.00,

  exclusive of interest and costs. This Court also has jurisdiction over Allstate’s claims brought

  under the Defend Trade Secrets Act, under 28 U.S.C. § 1331, and this Court has supplemental

  jurisdiction over Allstate’s remaining claims under 28 U.S.C. § 1367.

          5.          This Court has personal jurisdiction over Defendant because he is a citizen of the

  state of Florida.

          6.          Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

  resides in this District and a substantial part of the events giving rise to Allstate’s claims occurred

  in this District.


                                           FACTUAL BACKGROUND

               Allstate’s Business and Hiring of Independent Exclusive Financial Specialists
          7.          Allstate is one the nation’s leading providers of insurance and financial products

  and services to individuals and businesses.

          8.          In addition to providing these products and services directly, Allstate and its

  subsidiaries and affiliates appoint independent Exclusive Financial Specialists (“EFS”) to sell

  Allstate products.

          9.          Allstate rigorously screens its EFSs in order to ensure that they are qualified to

  represent and sell Allstate products, have the proper tools and facilities to analyze and meet

  customer needs, and can furnish customers with appropriate solutions.




                                                      2
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 3 of 20




          10.    EFSs, including Defendant, are provided training by Allstate once they become

  EFSs. In that process, they are provided confidential information regarding the products offered

  by Allstate and business strategies to assist with developing business. EFSs are also provided

  highly proprietary and confidential information about Allstate’s business models and customers in

  order to assist them in their role as EFSs. This includes confidential information shared with

  Defendant that he would not have had access to prior to becoming an EFS with Allstate.

          11.    Allstate expends substantial resources advertising, marketing, and promoting its

  products. The EFSs benefit directly and indirectly from Allstate’s advertising, marketing, and

  promotional efforts, as well as Allstate’s goodwill, reputation, and name recognition. These efforts

  and expenditures allow the EFSs to develop and cultivate accounts and relationships on behalf of

  Allstate.

          12.    Accordingly, Allstate relies heavily upon repeat business and renewals to maintain

  its competitive advantage. Maintaining goodwill and a solid business reputation with its customers

  is a critical component of Allstate’s success. Indeed, because Allstate’s business is a service

  business, the relationship that each EFS has with Allstate customers is highly dependent on the

  attention and excellent service given to the customer on an ongoing basis, and the continued trust

  the customers place in Allstate as a leading provider of such services.

                          Protection of Allstate Confidential Information

          13.    Allstate and its customers entrust Allstate’s EFSs to safeguard and protect their

  private information, which includes information relating to, among other things, their personal

  data, date of birth, social security numbers, types of policies, amount of insurance, premium

  amounts, renewal dates of policies, description and location of assets and property, claims


                                                   3
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 4 of 20




  histories, insurance needs, pricing information, and other insurance coverage information, from

  unauthorized disclosure. Access to this confidential information regarding Allstate customers was

  provided to or gained by Defendant because of the promises he made in his “ALLSTATE R3001S

  Exclusive Agency Agreement” (“Agreement”) (An accurate copy is attached as Exhibit A).

  Defendant did not have access to this confidential information about Allstate customers prior to

  entering into his relationship with Allstate.

         14.     Allstate protects the information described in paragraph 13 by, among other things:

  limiting the disclosure and use of this information to only EFSs and the EFSs’ employees who

  need this information to sell Allstate products; educating the EFSs and the EFSs’ employees about

  the requirement and necessity of keeping this information confidential; restricting access to this

  information by restricting access to computer networks and requiring use of passwords to access

  the information; and, as discussed above, requiring both EFSs and EFSs’ employees to execute

  written agreements that protect against the misuse and improper disclosure of Allstate confidential

  information.

         15.     Consequently, all EFSs under an Agreement, and while performing services under

  their Agreements, acknowledge that they will have access to Allstate confidential information;

  promise to not disclose confidential information to anyone not authorized to receive it; and confirm

  that they will not use confidential information for their own benefit or any improper purpose.

         16.     EFSs like Defendant agree, upon termination of their employment, to continue

  treating Allstate confidential information as confidential, to not disclose, either directly or

  indirectly, Allstate confidential information to any third party, and to immediately return all

  Allstate confidential information to Allstate.



                                                   4
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 5 of 20




          17.    Hence, the information described in paragraph 13 is not available to the general

  public and is closely guarded by Allstate. Allstate keeps such information strictly confidential in

  order to protect its customers’ privacy and to maintain a competitive advantage in the highly

  competitive insurance business. The time, expense, and effort that have gone into the development

  of Allstate confidential proprietary information are such that the independent development of

  identical or comparable materials by competitors of Allstate would be extraordinarily difficult and

  expensive.

                               Defendant’s Agreement with Allstate

          18.    On May 30, 2018, Defendant entered into his EFS Agreement with Allstate. (Ex.

  A).

          19.    Upon execution of the Agreement, Defendant became an Allstate EFS and, in that

  capacity, solicited, sold, and serviced products and services, and other business authorized by

  Allstate.

          20.    Defendant’s Agreement incorporates the terms and conditions set out in a document

  titled “Supplement for the R3001 Agreement” (“Supplement”). It also incorporates the “Exclusive

  Financial Specialist Independent Contractor Manual” (“Manual”) and provisions of the “Allstate

  Agency Standards Manual” (“Standards”).

          21.    Defendant operated as an EFS with Allstate until his resignation on July 31, 2020.

          22.    As an EFS, Defendant partnered with multiple Allstate Exclusive Agents (“EA”)

  over time to solicit Allstate customers to purchase Allstate financial products.




                                                   5
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 6 of 20




          23.      The EAs and Allstate provided Defendant with access to Allstate confidential

  information, including customer information that would only be available to Defendant through

  his partnership with EAs.

          24.      As such, a large number of the Allstate customers Defendant serviced as an EFS

  were given to him by Allstate and EAs (as opposed to Defendant finding the customers on his

  own).

                Confidentiality and Non-Solicitation Terms of Defendant’s Agreement

          25.      Consistent with the Agreement, Defendant was authorized to sell and service a

  variety of Allstate products and Defendant agreed that Allstate “will own all business produced

  under the terms of [the] Agreement.” (Ex. A, ¶ I(A)).

          26.      Under the Agreement, Defendant acknowledged that the following information is

  Allstate’s “confidential information” and property:

          business plans of the Company; information regarding the names, addresses, and ages of
          policyholders of the Company; types of policies; amounts of insurance; premium amounts;
          the description and location of insured property; the expiration or renewal dates of policies;
          policyholder listings and any policyholder information subject to any privacy law; claim
          information; certain information and material identified by the Company as confidential or
          information considered a trade secret as provided herein or by law; and any information
          concerning any matters affecting or relating to the pursuits of the Company that is not
          otherwise lawfully available to the public.
  (Ex. A, ¶ VI(D)).
          27.      By signing the Agreement, Defendant promised to maintain the confidentiality of

  Allstate confidential information, to return to Allstate confidential information when Defendant’s

  employment terminated, and not to use Allstate confidential information for any purpose other

  than Allstate business (Ex. A, ¶¶ IV(B)-(E)).




                                                    6
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 7 of 20




         28.       Furthermore, Defendant agreed that for a period of one year following the

  termination of his employment with Allstate, he would not “solicit the purchase of products or

  services in competition with those sold by [Allstate] . . . from any office or business site located

  within one mile of the agency sales location.” (Ex. A, ¶ XVIII(D)(3)).

         29.       Accordingly, Defendant agreed that if he breached Paragraphs IV(B)-(E) and

  XVIII(D)(3), Allstate would be “entitled to an award of reasonable attorneys’ fees in the event that

  Allstate is successful in an application for injunctive relief or in an action based [on breach of

  contract.]” (Ex. A, ¶ XVIII(F)).

                                Defendant Breached his Agreement

         30.       On July 31, 2020, Defendant resigned his employment with Allstate, effective

  immediately.

         31.       After resigning from Allstate, Defendant opened and began operating Gehrisch

  Insurance and Financial Services (“Gehrisch Insurance”) and selling services and products that

  directly compete with Allstate products and services.

         32.       Defendant planned to open and operate Gehrisch Insurance well before resigning

  from Allstate.

         33.       Defendant used Allstate confidential information regarding Allstate customers,

  products, and services to prepare for his departure from Allstate and the future solicitation of

  Allstate customers on behalf of himself and his new insurance business.

         34.       On or around August 30, 2020, Allstate learned that Defendant was operating

  Gehrisch Insurance in the exact same location as his former Allstate agency.



                                                   7
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 8 of 20




         35.       Upon information and belief, Defendant solicited Allstate customers and other

  individuals from his former Allstate agency location using Allstate confidential information that

  he acquired as an EFS and retained after his resignation.

         36.       As a result of learning that Defendant was soliciting the purchase of products or

  services in competition with those sold by Allstate in his former Allstate agency location, on

  September 1, 2020, Allstate sent correspondence to Defendant reminding him of his confidentiality

  and non-solicitation obligations, and demanding that Defendant immediately cease operating

  Gehrisch Insurance from his former Allstate agency location. (An accurate copy of Allstate’s

  September 1, 2020 correspondence to Defendant is attached as Exhibit B).

         37.       However, Defendant did not respond to Allstate’s September 1, 2020

  correspondence, and instead, continued to solicit customers and compete with Allstate by

  operating Gehrisch Insurance from his former Allstate agency location.

         38.       Accordingly, on October 9, 2020, Allstate sent Defendant a second cease and desist

  letter, once again advising Defendant of his continuing confidentiality and non-solicitation

  obligations to Allstate and demanding he cease all activities that violate his Agreement with

  Allstate. (An accurate copy of Allstate’s October 9, 2020 correspondence to Defendant is attached

  as Exhibit C).

         39.       Unfortunately, Defendant refused to cease violating his agreement with Allstate.

  To the contrary, on October 30, 2020, Defendant admitted, in an email correspondence with

  Allstate, that he was indeed operating Gehrisch Insurance from the same location of his former

  Allstate agency. (An accurate copy of the email correspondence from Defendant is attached as

  Exhibit D.)


                                                   8
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 9 of 20




         40.       Consequently, on October 30, 2020, Allstate sent Defendant a third and final cease

  and desist notice, again reminding Defendant of his contractual obligations to Allstate, and again

  demanding that Defendant immediately cease all activities that violate his Agreement with

  Allstate. (An accurate copy of Allstate’s October 30, 2020 correspondence to Defendant is attached

  as Exhibit E).

         41.       Regrettably, Defendant continued to breach his Agreement by, among other things:

  soliciting customers with products and services in direct competition with Allstate from the

  location of his former Allstate agency and, upon information and belief, retaining and/or using

  Allstate confidential information for his own benefit and/or the benefit of his new insurance

  business.

         42.       As of the date of filing this Complaint, Defendant continues to operate Gehrisch

  Insurance from the location of his former Allstate agency.

         43.       Consequently, Allstate has experienced, and continues to experience, customer

  losses to Defendant and his business based on Defendant’s solicitation of Allstate customers from

  his former Allstate agency site.

         44.       Allstate also has experienced, and continues to experience, actual and potential

  customer losses to Defendant and his business based on the improper use and retention of Allstate

  confidential information.

                                     Irreparable Harm to Allstate

         45.       By violating his Agreement, Defendant is harming Allstate’s legitimate business

  interests by illegally diverting customers and potential customers away from Allstate.



                                                   9
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 10 of 20




          46.     Defendant is also harming Allstate’s legitimate business interests by soliciting his

   former Allstate customers with competitive products from his former Allstate agency location.

          47.     Moreover, Allstate’s trade secrets, confidential information, and goodwill are at

   risk because Defendant is illegally retaining, using, and refusing to return Allstate confidential

   information and property.

          48.      Allstate relies on its confidential information and property to service its clients’

   needs, make sure its clients are satisfied with their respective Allstate services and products, and

   sell additional products and services.

          49.     If a competitor like Gehrisch Insurance obtained Allstate’s confidential

   information, the competitor would be able to unfairly compete with Allstate by using this

   information to contact Allstate’s customers and offer competing products and services on terms

   and conditions designed to undercut Allstate.

          50.     Injury to Allstate is therefore probable and imminent because, upon information

   and belief, Defendant intends to continue violating his Agreement by soliciting Allstate customers

   and using and/or retaining Allstate confidential information without Allstate’s authorization or

   permission.

          51.     Accordingly, Allstate is suffering irreparable harm and injunctive relief is

   necessary and appropriate to prevent further damage to Allstate.

                                                COUNT I
                                            Breach of Contract
          52.     Allstate repeats and realleges each and every allegation contained in paragraphs 1

   through 51 of this Complaint.


                                                   10
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 11 of 20




          53.     On May 30, 2018, Defendant entered into his Agreement with Allstate. (Ex. A.)

          54.     The Agreement is a valid and enforceable contract.

          55.     Allstate has performed all duties and obligations it owes Defendant under the

   Agreement.

          56.     Under the Agreement, Defendant promised, upon termination of his employment

   with Allstate, to treat as confidential and not disclose, either directly or indirectly, Allstate

   confidential information and trade secrets to any third party, and to not use Allstate confidential

   information and trade secrets for his own benefit or for any improper purpose.

          57.     Defendant further promised to return all Allstate confidential information and

   property to Allstate when his employment ended with Allstate.

          58.     Also under the Agreement, Defendant agreed, for a period of one year following

   the termination of his employment, he would not solicit the purchase of products or services in

   competition with those sold by Allstate from any office or business site located within one mile of

   his former Allstate agency location.

          59.     The post-termination covenants found in the Agreement are reasonable in scope

   and duration, and are necessary to protect Allstate’s legitimate business interests in its confidential

   information, goodwill, and longstanding customer relationships.

          60.     Defendant breached the Agreement, and continues to breach the Agreement by,

   among other things, soliciting Allstate customers with competing products and services from the

   site of his former Allstate agency and by refusing to return all property belonging to Allstate.




                                                     11
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 12 of 20




          61.      As a direct and proximate result of Defendant’s breach of the Agreement, Allstate

   has incurred significant damage.

          62.     Defendant’s illegal solicitations and actions have caused Allstate to lose customers

   and potential customers.

          63.     Defendant’s illegal solicitations and actions have also damaged Allstate’s goodwill,

   reputation, and legitimate business interests.

          64.     Moreover, Defendant’s breaches of the Agreement are continuing. Allstate is

   therefore subject to continuing irreparable harm, economic injury, and damage to its goodwill and

   business reputation.

          65.     Allstate has no adequate remedy at law and, unless injunctive relief is granted,

   Allstate will continue to be irreparably harmed by Defendant’s breach of the Agreement in a

   manner that is not fully compensable by money damages.

          66.     Therefore, Allstate requests that this Court grant injunctive relief against Defendant

   that prohibits Defendant from (a) using Allstate confidential information, and (b) soliciting the

   purchase of products or services in competition with those sold by Allstate from any office or

   business site located within one mile of his former Allstate agency location, including the present

   site of Gehrisch Insurance.

          67.     Allstate further requests that this Court order Defendant to immediately return all

   Allstate confidential information and property in his custody, possession, or control to Allstate.

                                               COUNT II
                              Violation of the Defend Trade Secrets Act
          68.     Allstate repeats and realleges paragraphs 1 through 67 of the Complaint.

                                                    12
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 13 of 20




          69.     During the course of his relationship with Allstate, Defendant was provided access

   to substantial amounts of Allstate confidential information and trade secrets.

          70.     For instance, Defendant had access to Allstate business plans; names, addresses,

   and ages of policyholders and potential policyholders; types of policies; amounts of insurance;

   premium accounts; the description and location of insured property; the expiration or renewable

   dates of policies; policyholder listings; policyholder information that is subject to privacy law;

   claim information; customer contact information; customer account numbers; and customer

   account values.

          71.     This information is not available to the general public and is closely guarded by

   Allstate. Allstate keeps such information strictly confidential in order to protect its customers’

   privacy and to maintain a competitive advantage in the highly competitive insurance business.

          72.     Allstate confidential information, including confidential customer information, is

   considered a trade secret under the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq. (“DTSA”),

   because the information is not generally known outside of Allstate’s business, the information is

   not generally known by employees and others involved in Allstate’s business, Allstate has taken

   reasonable measures to guard the secrecy of the information, the information is of great value to

   Allstate and its competitors, Allstate expended significant amounts of time and money in

   developing the information, the information cannot easily be acquired or duplicated by others, and

   because Allstate continues to use the information in its business.

          73.     Defendant was legally and contractually obligated to return Allstate confidential

   information to Allstate immediately upon the termination of his employment with Allstate.




                                                   13
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 14 of 20




             74.   Defendant, however, upon information and belief, ignored (and continues to

   ignore) his contractual obligations by retaining Allstate confidential information and using that

   confidential information to solicit Allstate customers.

             75.   In violation of Allstate’s rights, upon information and belief, Defendant has

   threatened to misappropriate and/or has misappropriated Allstate’s trade secrets and confidential

   information and, due to the nature of the trade secrets, will inevitably disclose and/or use Allstate’s

   trade secrets and confidential information to injure Allstate.

             76.   If Defendant’s conduct is not remedied and enjoined, upon information and belief,

   Defendant will disclose and/or use Allstate’s confidential and trade secret information for his own

   benefit and to Allstate’s detriment.

             77.   As a direct and proximate result of Defendant’s conduct, Allstate has suffered and,

   if not stopped, will continue to suffer, irreparable injury and significant damages, in an amount to

   be proven at trial.

             78.   Because Allstate’s remedy at law is inadequate, Allstate seeks, in addition to

   damages, injunctive relief to recover and protect its confidential, proprietary, and trade secret

   information and other legitimate business interests.

             79.   Allstate’s business is reliant on its business reputation and its ability to maintain

   and grow its client base in a competitive market and will suffer irreparable harm absent injunctive

   relief.

             80.   Allstate has been damaged by all the forgoing, and is entitled to its damages, in an

   amount to be determined at trial, as well as an award of exemplary damages and attorneys’ fees.



                                                     14
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 15 of 20




                                              COUNT III
                        Violation of the Florida Uniform Trade Secrets Act
          81.     Allstate repeats and realleges paragraphs 1 through 80 of the Complaint.

          82.     As detailed above, Allstate owns and possess certain confidential, proprietary, and

   trade secret information.

          83.     This confidential, proprietary, and trade secret information relates to products and

   services sold, products and services intended to be sold, including information regarding the

   names, addresses, and ages of policyholders or prospective policyholders of Allstate; types of

   policies; amounts of insurance; premium amounts; the description and location of insured

   property; the expiration or renewal dates of policies; policyholder listings; policyholder

   information that is subject to privacy law; claim information; customer contact information;

   customer account numbers; and customer account values.

          84.     This information is not available to the general public and Allstate has taken

   reasonable measures to keep such information secret and confidential.

          85.     This confidential, proprietary, and trade secret information derives independent

   economic value from not being generally known to, and not readily ascertainable through proper

   means by another person who could obtain economic value from the disclosure or use of the

   information.

          86.     Upon information and belief, Defendant has failed to return Allstate’s confidential

   and trade secret information.

          87.     Upon information and belief, Defendant has threatened to misappropriate and/or

   has misappropriated Allstate’s trade secrets and confidential information and, due to the nature of


                                                   15
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 16 of 20




   the trade secrets, will inevitably disclose and/or use Allstate’s trade secrets and confidential

   information to injure Allstate.

             88.    If Defendant’s conduct is not remedied and enjoined, upon information and belief,

   Defendant will disclose and/or use Allstate’s confidential and trade secret information for his own

   benefit and to Allstate’s detriment.

             89.    As a direct and proximate result of Defendant’s conduct, Allstate has suffered and,

   if not stopped, will continue to suffer, irreparable injury and significant damages, in an amount to

   be proven at trial.

             90.    Because Allstate’s remedy at law is inadequate, Allstate seeks, in addition to

   damages, injunctive relief to recover and protect its confidential, proprietary, and trade secret

   information and other legitimate business interests.

             91.    Allstate’s business is reliant on its business reputation and its ability to maintain

   and grow its client base in a competitive market and will suffer irreparable harm absent injunctive

   relief.

             92.    Allstate has been damaged by all the forgoing, and is entitled to its damages, in an

   amount to be determined at trial, as well as an award of exemplary damages and attorneys’ fees.

             WHEREFORE, Plaintiff respectfully requests that this Court:

             1.     Enter an injunction enjoining and restraining Defendant from soliciting the

   purchase of products or services in competition with those sold by Allstate from any office or

   business site located within one mile of his former Allstate agency, including the present site of

   Gehrisch Insurance;



                                                     16
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 17 of 20




           2.      Enter an injunction enjoining and restraining Defendant from using any Allstate

   confidential information for his own benefit and from disclosing Allstate confidential information

   to anyone not authorized to receive the information;

           3.      Enter an order requiring Defendant to return all Allstate confidential information in

   his possession, custody, or control to Allstate;

           4.      Enter judgment against Defendant for compensatory damages in an amount to be

   determined at trial;

           5.      Enter judgment against Defendant for punitive damages in an amount to be

   determined at trial;

           6.      Award Allstate the costs and expenses, including the reasonable attorneys’ fees,

   Allstate incurs as a result of Defendant’s breach of his Agreement, violations of the Defend Trade

   Secrets Act, and misappropriation of trade secrets under the Florida Uniform Trade Secrets Act;

   and

           7.      Award Allstate such other relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

           Consistent with Rule 38 of the Federal Rules of Civil Procedure, Allstate demands trial by

   jury in this action.




                                                      17
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 18 of 20




   DATED this 2nd day of February, 2021.
                                           DINSMORE & SHOHL LLP
                                           By: /s/ Kelly Eisenlohr-Moul
                                           Kelly Eisenlohr-Moul
                                           (Florida Bar No. 1003246)
                                           1100 Peachtree Street N.E., Suite 950
                                           Atlanta, GA 30309
                                           P: (470) 300-5337
                                           F: (470) 300-5352
                                           kelly.eisenlohr-moul@dinsmore.com


                                           Counsel for Allstate Life Insurance Company




                                             18
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 19 of 20




                                  CERTIFICATE OF SERVICE

          I certify that on the 2nd day of February, 2021, I electronically transmitted the attached

   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of Notice of

   Electronic Filing.


                                               /s/ Kelly Eisenlohr-Moul
                                               Counsel for Allstate Life Insurance Company




                                                  19
Case 0:21-cv-60269-XXXX Document 1 Entered on FLSD Docket 02/02/2021 Page 20 of 20




                                            VERIFICATION

             Pursuant to 28 U.S.C. § 1746, I, Heather Dougherty, on behalf of Allstate Life Insurance

   Company, declare under penalty of perjury that the statements in this Complaint for Injunctive and

   Other Relief are true and correct except where such statements are made upon information and

   belief.

             DATED: this 2nd day of February, 2021.




             ___________________________________
             Heather Dougherty, Financial Sales Director
             Allstate Life & Retirement (ALR)




   17415265.1
                                                    20
